Citation Nr: 1629681	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-22 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of vitamin B12 deficiency, also claimed as anemia, to include as secondary to service-connected hiatal hernia and gastroesophageal reflux disease (GERD).  

3.  Entitlement to service connection for residuals of traumatic brain injury (TBI).  

4.  Entitlement to an increased rating for hiatal hernia and GERD, rated as 60 percent disabling prior to October 1, 2013, and in excess of 10 percent from that date forward, to include propriety of the rating reduction.  

5.  Entitlement to an increased rating for mechanical thoracic back pain, rated as 10 percent disabling prior to January 4, 2011, and in excess of 20 percent from that date forward.  

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	A. Brooke Thomas, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to May 2004.  

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which originally had jurisdiction over this appeal, and Jackson, Mississippi, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  

With respect to the claim for service connection for an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's claim identified as PTSD, without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for service connection for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Although the Veteran filed a claim seeking service connection for PTSD, his medical records show treatment for/diagnosis of anxiety, major depression, and personality disorders.  His claim is, therefore, characterized as an acquired psychiatric disorder, and is so reflected on the title page.  

In October 2014, the Veteran testified before a Decision Review Officer (DRO) in Jackson, Mississippi.  A transcript of that hearing is of record.  Moreover, in January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has also been prepared and incorporated into the evidence of record.  Shortly after the hearing, additional information (private records dated in 2015) was submitted with a waiver of RO initial consideration.  See 38 C.F.R. § 20.1304 (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issue of entitlement to service connection for residuals of a TBI, as well as the issues of entitlement to higher ratings for hiatal hernia/ GERD and mechanical thoracic back pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  Regarding the claim for TDIU, as a TDIU is dependent upon the degree of impairment from service-connected disabilities, it is inextricably intertwined with the increased rating claims being remanded.  Remand of the inextricably intertwined TDIU claim is therefore required as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  Although medical evidence indicates that the Veteran has asserted that he suffers from PTSD and this condition has been diagnosed at times, the most persuasive medical opinions on the question of diagnosis establish that the Veteran does not meet the diagnostic criteria for PTSD that conforms to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DMS-IV).  

2.  The competent evidence of record does not reflect that an acquired psychiatric disorder was diagnosed during service or that a psychosis was diagnosed within the first post service presumptive year.  

3.  The Veteran's currently diagnosed personality disorder is not a "disease" or "injury" under the meaning of applicable law and regulations for VA purposes.  In addition, the evidence does not demonstrate that the Veteran incurred a superimposed psychiatric disease or injury upon his personality disorder during service.  

4.  Vitamin B12 deficiency constitutes a laboratory finding and is not a disability for which VA benefits can be granted; a disease due to Vitamin B12 deficiency has not been diagnosed.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for vitamin B12 anemia are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by November 2008, December 2008, and July 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has obtained service treatment records (STRs), VA treatment records, and Social Security Administration (SSA) records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations; and afforded the Veteran the opportunity to give testimony before the RO and the Board.  The examinations, as detailed below, are adequate as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  All known and available records relevant to the issues being decided on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, PTSD, anxiety and depression are not classified as a psychosis, and therefore service connection may not be granted on a presumptive basis.  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (2015) (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition 1994 (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  VA amended the portion of its Schedule for Rating Disabilities to remove outdated DSM references by deleting references to DSM-IV and DSM-IV-TR and replacing them with references to DSM-5.  See 80 Fed. Reg. 14308 (March 19, 2015).  The provisions of DSM-5 are applicable to the claim on appeal.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the appellant engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (20015); see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If a stressor claimed by an appellant is related to the appellant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the appellant's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the appellant's service, the appellant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2015); 75 Fed. Reg. 39,843 (Jul. 13, 2010).  

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2015).  

In cases where the disease or injury at issue is not "noted" on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  

The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, supra.  

Consider also that, generally speaking, personality disorders are "defects" that are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c) (2015), 4.9, 4.127 (2015).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects," such as personality disorders, automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2015); Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  As such, "[s]ervice connection of personality disorders, whether on a direct basis or by aggravation, is...prohibited...." 61 Fed. Reg. 52,695.  

However, 38 C.F.R. § 4.127 (2015) provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected, and, in accordance with 38 C.F.R. § 3.310(a) (2015), personality disorders that result from service-connected disabilities may be service connected on a secondary basis.  See also VAOPGCPREC 82-90 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service); 61 Fed. Reg. 52,695 (explaining that "except as provided in § 3.310(a) in this chapter", § 4.127 (2015) was added to reinforce the principle that organic personality disorders that develop secondary to head trauma, epilepsy, etc., will be service connected secondary to these conditions).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Background
Acquired Psychiatric Disorder, to Include PTSD

The STRs show no findings, treatment, or diagnoses of PTSD or any other acquired psychiatric disorder.  

Post service records dated shortly after service show treatment for psychiatric symptoms.  In September 2004, anxiety and PTSD were noted.  In February 2005, the diagnoses were anxiety disorder, not otherwise specified, with PTSD symptoms.  In March 2006, the diagnoses were major depression and PTSD.  In subsequent years, it was noted that the Veteran also had problems with polysubstance abuse (as indicated upon VA records dated in 2008).  

The Veteran filed a claim for service connection for PTSD in October 2008.  As noted in a March 2009 statement of the case (SOC), the Veteran soon submitted a statement attesting to various stressors that he suffered during noncombat service.  He did not provide sufficient stressor information such as names and dates for these stressors to be verified.  (See VA Memorandum documents dated in December 2008 and February 2009.)  

Upon VA examination in August 2009, the Veteran reported bouts of depression.  He took anti-psychotic and anti-depressant medications.  He was oriented times three, and his thought processes and content were unremarkable.  There had been no inappropriate behavior or problems with daily living, to include no memory problems.  The final diagnoses were depressive disorder, not otherwise specified, and alcohol dependence and cocaine dependence, in remission.  

It is noted that the Veteran had several hospitalizations at VA facilities in the years after service for mental health symptoms to include substance abuse.  The discharge summary in March 2010 showed final diagnoses of suicidal ideation in remission, polysubstance abuse, and PTSD, by history.  Other reports include PTSD as a diagnosis.  He was often hospitalized for polysubstance abuse.  When examined by VA in November 2010, the diagnoses included PTSD, depression, and polysubstance abuse.  His treatment included attending a group session with other veterans at a VA facility in 2011.  

Upon VA mental health examination in June 2012, it was the examiner's determination that the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-IV criteria.  It was noted that the Veteran completed the Trauma Symptoms Inventory as part of the evaluation, but the results were invalid as a result of over-endorsing symptoms and endorsement of symptoms that were not typical of PTSD.  Moreover, the examiner noted that the Veteran's score was clinically elevated rendering his response pattern invalid.  The examiner opined that there was no objective evidence to support the symptoms of or a diagnosis of PTSD.  Instead, the examination supported the diagnosis of anxiety disorder, not otherwise specified.  The examiner further noted that the records showed a host of mental health diagnoses, mostly related to his substance abuse.  The examiner opined that at the time of this examination, the Veteran's symptoms were consistent with a diagnosis of anxiety disorder.  She added that the diagnosis of PTSD at the VA facility in Biloxi had been based on the Veteran's subjective reports of symptoms with no use of objective measures to validate this as the appropriate clinical diagnosis.  It was also noted PTSD was not diagnosed when examined in August 2009.  

The Veteran presented testimony in support of his psychiatric claim in October 2014.  He reported nightmares and the taking of numerous medications for his symptoms.  (Hrg. tr. at pg. 6.)  

VA virtual records in early August 2015 show that the Veteran continued to be seen for PTSD group therapy.  The diagnosis was PTSD.  

Additional VA mental health examination was conducted in late August 2015.  It was again found by a VA examiner that the Veteran did not meet the criteria for a diagnosis of PTSD.  Instead, it was found that he had unspecified personality disorder with borderline antisocial and paranoid features.  The examiner further noted that the Veteran had a long history of alcohol and cocaine use and unstable and violent behavior that included both suicidal and homicidal ideation and threats.  He had been treated at VA for depression and anxiety. The examiner stated that the Veteran's unstable family background (mental illness, crime, and drug use) suggested that this pattern predated the military.  Moreover, his mood instability and unstable personality were not caused by military service.  The examiner noted that the Veteran claimed nightmares, anxiety attacks, paranoia, sweats, insomnia and violence and threats.  He had been in trouble with the police regarding a suspected bank robbery.  He had threatened someone for trying to repossess his son's vehicle.  He had been suicidal on his birthday in 2015.  The examiner stated that this was "clearly" a personality disorders pattern.  While noting that the Veteran's stressor claims of witnessing the dead (Green Berets and Australian Commandoes in Jordan) met the stressor criterion, he did not meet the criteria for a diagnosis of PTSD based on DSM-5 or DSM-IV TR.  Moreover, his personality disorder existed before service and was not worsened by the military.  

The Veteran provided additional testimony in support of his claim in January 2016.  He denied having any mental health issues prior to service.  

Analysis

The Veteran seeks service connection for a mental health disorder.  

At the outset, there is no medical evidence indicating that the Veteran had any acquired psychiatric disorder, to include PTSD, at the time of entrance into service, as noted upon enlistment examination in June 1982.  There was no subsequent evidence of a psychiatric condition in service.  The first evidence of record indicative of a psychiatric disorder was shortly after service, however, when the Veteran received diagnoses of anxiety, major depression, and PTSD.  As already noted, PTSD, anxiety, and depression are not classified as a psychosis, and therefore service connection may not be granted on a chronic disease presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

As indicated above, the diagnoses over the years have continued to include anxiety, depression, and PTSD, as well as polysubstance abuse.  It is noted that upon VA examinations in June 2012 and August 2015, it was specifically found that no PTSD was present.  Instead, anxiety disorder, not otherwise specified, was diagnosed in 2012, while unspecified personality disorder with borderline antisocial and paranoid features was noted in 2015.  The examiner noted that the Veteran continued to be seen at VA for symptoms of depression and anxiety.  

Since the medical evidence of record at service entrance indicated that the Veteran was psychiatrically sound and there was no evidence of psychiatric disorders of any type in service, although a later medical record indicated that he had acquired psychiatric disorders, to include PTSD, the presumption of soundness has not been rebutted.  Therefore, the Veteran was found to be in sound condition on service entrance.  

As to the 2015 diagnosis of unspecified personality disorder, it is noted that congenital and developmental defects, personality disorders, are not considered diseases for VA purposes.  See 38 C.F.R. § 3.303(c) (2015).  A defect of congenital, familial or hereditary origin, such as a personality disorder, by its very nature preexists military service.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Therefore, the presumption of sound condition at service entrance does not attach in the case of a personality disorder.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Morris v. Shinseki, 676 F.3d 1346, 1354-56 (Fed. Cir. 2012) (finding that the presumption of soundness is not relevant with respect to personality disorders because personality disorders are not diseases or injuries and thus not compensable).  No acquired psychiatric disorder is shown to be superimposed on or in any way related to the personality disorder.  In fact, only a personality disorder is currently diagnosed.  38 C.F.R. § 4.127(2015); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  Therefore, service connection is not warranted as per this discussion.  

As for the Veteran's specific claim of service connection for PTSD related to service, it is noted the Veteran underwent VA psychiatric examinations in 2012 and 2015.  While PTSD was noted throughout the record upon treatment visits, at the time of these evaluations, no PTSD was found.  Moreover, the VA examiner in 2015 noted that the previous diagnosis of PTSD by VA was based on the Veteran's subjective reports of symptoms with no use of objective measures to validate this as the appropriate clinical diagnosis.  Although he met the initial criteria for PTSD regarding stressors (as reported by the VA examiner in 2015), he did not meet any of the other criterion necessary to meet a diagnosis of PTSD.  Instead, the diagnosis was of personality disorder that preexisted service.  Moreover, his mood instability and unstable personality were not caused by service.  The examiner further noted that the Veteran continued to be seen for depression and anxiety.  The Board notes that the Veteran was diagnosed with anxiety upon VA examination in 2012.  

Based on review of the evidence, the Board concludes that the preponderance of the evidence is against service connection for PTSD in this case.  Although the Veteran set forth stressors which show that he expressed fear of hostile military or terrorist activity, these stressors alone did not adequately support a diagnosis of PTSD.  

Moreover, while the post service record has included various mental health diagnoses, to include anxiety and depression and polysubstance abuse, none of these conditions have been associated with his active duty service.  All of these disorders were diagnosed after service and none have been attributed to any event or period of active service.  Moreover, currently, the VA examiner in 2015 did not diagnose any psychiatric condition other than the personality disorder.  

Although the Veteran has contended that he has an acquired psychiatric disorder, to include PTSD, he is not, as a layperson, competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Such is a complex medical question, beyond the competence of a layperson.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  The Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics and its relationship to other items of evidence.  Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

As the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, to include PTSD, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Service connection is denied.

Background
Vitamin B12 Deficiency/Anemia

The Veteran claims service connection for vitamin B12 deficiency/anemia.  At the recent 2016 hearing, he testified that every time he had blood work done, his vitamin B12 levels were low, and he had to have injections every two weeks to bring them back up.  

Review of the record reflects vitamin B12 deficiency at a VA facility in 2010.  The Veteran was anemic and treated with B12 injections with good response.  When examined by VA in August 2010, the examiner diagnosed B12 deficiency and opined that the Veteran's vitamin B12 deficiency was less likely as not caused by or the result of his hiatal hernia with GERD.  

When examined by VA in June 2012, the examiner reviewed the claims folder and conducted an examination.  He also opined that the Veteran's vitamin B12 deficiency was less likely than not related to or aggravated by service-connected hiatal hernia and GERD.  For rationale, it was noted that the cause of B12 deficiency was multifactorial.  Thus, adequate absorption of cobalamin from the diet depended upon five factors (as taken from medical treatise regarding vitamin B12 deficiency).  

The five factors were (1) dietary intake (2) acid-pepsin in the stomach to liberate Cbl from binding to proteins (3) pancreatic proteases to free Cbl from binding to R factors (4) secretion of intrinsic factor (IF) by the gastric parietal cells to bind to Cbl and (5) an intact ileum with functional Cbl-IF receptors.  It was further noted by the examiner that the Veteran's mild B12 anemia had responded to treatment and had no effect on employability.  

At hearings in 2014 and 2016, the Veteran continued to assert that service connection was warranted for his vitamin B12 deficiency with anemia.  It was pointed out to him at the time of the 2016 hearing that VA does not grant service connection for laboratory findings, and his low level of vitamin B12 was considered such.  It was also pointed out, however, that if he had a disability caused by this deficiency, service connection could be granted for that.  He was not aware of any such disorder.  (Hr. tr. at pg. 22.)  

Analysis

Based on the evidence, the Board concludes that service connection is not warranted for vitamin B12 anemia.  This condition is in the nature of a laboratory finding instead of a disease or injury.  VA does not service connect laboratory findings such as high cholesterol.  Instead, it service connects only disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  There is no evidence that the Veteran has a disability beyond any laboratory finding of B12 anemia which was noted to be mild when reported.  Pernicious anemia or avitaminosis has not been diagnosed.  Rather, the diagnosis has been vitamin B12 deficiency.  Moreover, the condition responded well to treatment of B12 injections.  Since the Veteran's vitamin B12 anemia is not a disability for which service connection may be established, service connection cannot be granted.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2009); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  Service connection is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  

Entitlement to service connection for residuals of vitamin B12 deficiency, also claimed as anemia, to include as secondary to service-connected hiatal hernia/GERD, is denied.  


REMAND

Although delay in addressing claims on appeal is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for residuals of a TBI, as well as for higher ratings for hiatal hernia/GERD and mechanical thoracic back pain, and for a TDIU.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

As to the claim of service connection for residuals of TBI, it is noted that the medical questions raised as to his issue were addressed in a VA examination in June 2012.  No such residuals were found.  It is noted that the Veteran now claims that he has been found to have a pituitary adenoma upon recent magnetic resonance imaging (MRI) of the brain.  This fact is corroborated in recently submitted VA and private records dated in 2015.  He argues that this condition resulted from TBIs that he incurred in his many parachute jumps during service.  His military service records note that his commendations and medals included a parachutist badge, indicating that he had the opportunity to experience TBIs while in service, although the STRs are negative for such.  

At any rate, as it is conceded that the Veteran at least had the opportunity to experience head trauma while parachuting during service, the Board concedes that such injuries could have occurred.  No medical personnel has addressed whether the Veteran's current complaints of memory loss, peripheral vision issues, or the pituitary adenoma (see hrg. tr. at pgs. 28-29), resulted therefrom.  Additional VA examination is necessary.  

Similarly, additional examinations are necessary regarding the Veteran's request for higher ratings for hiatal hernia/GERD and mechanical back pain.  While VA examinations were conducted in 2015, the Veteran claims that the hernia/GERD examination report does not adequately represent the current severity of his symptoms.  (Tr. at pg. 12.)  Moreover, he argues that his disability rating for this condition should never have been reduced.  (Tr. at pg. 22.)  He also argues that the August 2015 VA spine examination was inadequate in that it was perfunctory, and the examiner did not ask him any of the questions regarding his back at the end of the report.  She filled them in without asking his input.  (Tr. at pg 15.)  It is concluded that additional VA examinations are necessary to address the Veteran's concerns as to these disorders.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The issue of entitlement to TDIU must remain in abeyance pending the development of the above noted issues, as this issue is inextricably intertwined with those issues.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for residuals of TBI (e.g. pituitary adenoma), hiatal hernia/GERD, low back pain, on appeal, or any other service-connected disability.  Any records that are not currently included in the claims file should be obtained and added to the file, with any necessary authorization from the Veteran.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a traumatic brain injury examination.  After examining the Veteran, reviewing the claims file (and it should be confirmed that such records were available for review), and conducting any studies and/or tests deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran presently suffers, or has suffered at any time since service discharge, from residuals of inservice head injury/concussion.  In so doing, the examiner should consider and discuss, among other things, the Veteran's assertions that he has memory loss, peripheral vision issues, and a pituitary adenoma due to his hitting his head in his multiple parachute jumps.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.  

A complete rationale for all opinions expressed must be provided.  

3.  The Veteran should also be scheduled for an appropriate examination to determine the current severity of his hiatal hernia/GERD.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner shall determine the extent, severity, and duration (including frequency) of any symptoms of hiatal hernia/GERD.  The examiner should specify: 

(a) what symptoms the Veteran may have, including: pain, vomiting, material weight loss, hematemesis or melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, and/or any accompanying substernal or arm or shoulder pain; and

(b) whether the symptoms result in the impairment of the Veteran's health, including whether they would be best characterized as productive of considerable or severe impairment of health.

A clear explanation for all opinions shall be provided, along with a discussion of the facts and medical principles.

Moreover, in particular, the examiner is to discuss the effects of the Veteran's hiatal hernia/GERD, in and of itself, on his employability, activities of daily living, social life, and family life.  Any allocation of symptoms or findings of the Veteran's current condition must be sufficiently explained.  

4.  The Veteran should also be scheduled for an appropriate examination to determine the current severity of his mechanical low back pain.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examination report must include ranges of motion of the lumbar/thoracic spine, with notations as to the degree of motion, if any, at which the Veteran experiences pain, on both active and passive motion.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, the examiner should so indicate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar/thoracic spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.  

The examiner should discuss any neurological abnormalities resulting from the service-connected mechanical thoracic spine disability. 

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A complete rationale should accompany any opinion provided.  

Moreover, in particular, the examiner is to discuss the effects of the Veteran's mechanical thoracic back pain, in and of itself, on his employability, activities of daily living, social life, and family life.  Any allocation of symptoms or findings of the Veteran's current condition must be sufficiently explained.  

5.  For each of the requested examinations, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

6.  Review the examination reports to ensure that they are in substantial compliance with the directives of this remand.  If a report is deficient, then the RO should take corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above development and any other action deemed necessary, readjudicate the claims of entitlement to service connection for residuals of TBI, entitlement to an increased rating for hiatal hernia and GERD, rated as 60 percent disabling prior to October 1, 2013, and in excess of 10 percent from that date forward, to include the propriety of the rating reduction, entitlement to an increased rating for mechanical thoracic back pain, rated as 10 percent disabling prior to January 4, 2011, and in excess of 20 percent from that date forward, and entitlement to a TDIU.  

If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC).  After affording them the requisite time to respond, the case should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


